Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement received 03/25/2020 has been fully considered. 
Claim Interpretation
Regarding claim 8, the limitation “the quantity of alumina is less than 1.5%” is taken to mean that claim 8 is further limiting the range already set forth in claim(s) from which claim 8 depends. 
Regarding claim 14,  the limitation “ZrO2 more than 86%” is taken to mean that claim 14 is further limiting the range already set forth in the claim(s) from which claim 14 depends. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 is rejected because it is directed to a method for manufacturing a refractory block comprising more than 80% zirconia, however, step (a) recites a charge comprising more than 50% zirconia. It is unclear how a charge comprising 50-80% zirconia can arrive at a final product comprising more than 80% zirconia by following the method steps of claim 1. Appropriate action is required. 
Claim 2 recites the limitation "”the silica" in step (a).  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the carbon" in step (b).  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “reducing agent”, and the claim also recites “preferably of carbon” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “a source of sodium”, and the claim also recites “preferably sodium carbonate” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the claim will be read as reciting a “source of sodium”. Appropriate action is required. 
All claims not addressed are rejected due to their dependence upon an otherwise rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-10, 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beppu et al. (JPH11130529A with reference to machine translation, hereinafter referred to as Beppu) in view of Demirbas et al. (US20170225993, hereinafter referred to as Demibras). 
Regarding claim 1, Beppu discloses a process for the manufacture of a refractory block comprising more than 80% zirconia (see Beppu at [0013] from machine translation, disclosing ZrO2 from 85 to 97% by weight. Examiner notes that ZrO2 correlates with Zirconia), in percentage by weight based on the oxides, said process comprising the following successive stages: b) application of oxidizing conditions to the molten material (see Beppu at [0007] from machine translation, disclosing to promote oxidation the temperature is kept at about 900°C), c) casting of said molten material (see Beppu at [0007] from machine translation, disclosing zirconia is melted at about 2500°C and solidified in a mold. Examiner notes this correlates to casting), d) cooling until at least partial solidification of the molten material in the form of a block (see Beppu at [0035] from machine translation, disclosing the molten metal was poured into a graphite mold and allowed to cool to room temperature), e) optionally, heat treatment of said block (Beppu does not disclose heat treatment of the block).
While Beppu does not explicitly disclose a) melting, under reducing conditions, of a charge comprising more than 50% zircon, in percentage by weight, such as to reduce the zircon and obtain a molten material, Beppu does disclose a high zirconia melt refractory contains a large amount of zirconia, is melted at about 2500°C (see Beppu at [0007]) and that oxidation of carbon is complete (see Beppu 
Demirbas is directed to low-carbon monolithic refractories (see Demirbas the Abstract) that include at least 96 wt% zirconia (see Demirbas at [0006]). Demibras discloses the introduction of an oxidizing atmosphere flushes residual organic decomposition to remove excess carbon, and oxidizes carbon residue that forms before it can penetrate the vessel alloy, thereby reducing the potential for carbon dioxide blister generation at the alloy and glass melt surface (see Demibras at [0045]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Beppu to contain a reducing step with carbon which is then oxidized as disclosed by Demibras with a reasonable expectation of successfully reducing the potential for carbon dioxide blister generation as taught by Demibras. 
Regarding claim 2, Beppu discloses wherein stage a) is continued until the silica content in the molten material is less than 15% (see Beppu at [0013] from machine translation, disclosing 2 to 13% SiO2 by weight. Examiner notes that SiO2 correlates to silica, which is within the claimed range) and stage b) is continued until the carbon content in the molten material is less than 500 ppm (see Beppu at [0030] from machine translation, disclosing the oxidation of carbon is complete. 
Regarding claim 3, Beppu discloses the charge comprises more than 80% zircon, in percentage by weight based on the charge (see Beppu at [0013] from machine translation, disclosing ZrO2 from 85 to 97% by weight, which is within the claimed range. Examiner notes that ZrO2 correlates with Zirconia).
Regarding claim 6, Beppu discloses the charge comprises a quantity of alumina greater than 0.2% and less than 3.0%, in percentage by weight based on the charge (see Beppu at [0013] from machine translation, disclosing Al2O3 less than 3% by weight, which overlaps with the claimed range. Examiner notes alumina correlates with Al2O3). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding claim 7, Beppu discloses the quantity of alumina is greater than 0.5% and less than 2.5% (see Beppu at [0013] from machine translation, disclosing Al2O3
Regarding claim 8, Beppu discloses the quantity of alumina is less than 1.5% (see Beppu at [0013] from machine translation, disclosing Al2O3 less than 3% by weight, which overlaps with the claimed range. Examiner notes Al2O3 correlates with alumina). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding claim 9, Beppu discloses the charge comprises a quantity of a source of sodium, preferably of sodium carbonate (see Beppu at [0037] from machine translation, disclosing the sodium source is sodium carbonate), greater than 0.5% and less than 5.0%, in percentage by weight based on the charge (see Beppu at Page 6, Table 3, Examples 2-8 of the original Japanese document, disclosing examples 2-8 have a Na2O content of between 0.6% and 0.9% which are within the claimed range). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). 
Regarding claim 10, Beppu discloses the quantity of source of sodium is greater than 1.0% and less than 4.5% (see Beppu at Page 6, Table 3, Examples 2-8 of the original Japanese document, disclosing examples 2-6 and 8 have a Na2O content of between 0.81% and 0.88%, which is close to touching the claimed range). A prima facie case of obviousness exists where the claimed ranges or 
Regarding claim 13, Beppu discloses the charge is modified such that the block obtained in stage d) presents a chemical composition such that, for a total of 100%: ZrO2: more than 82.0% and less than 97.0% (see Beppu at [0013] from machine translation, disclosing ZrO2 from 85 to 97% by weight, which is within the claimed range), SiO2: more than 0.5% and less than 15.0% (see Beppu at [0013] from machine translation, disclosing 2 to 13% SiO2 by weight. Examiner notes that SiO2 correlates to silica, which is within the claimed range), Al2O3: more than 0.2% (see Beppu at [0013] from machine translation, disclosing Al2O3 less than 3% by weight, which overlaps with the claimed range), Na2O: more than 0.1% (see Beppu at Page 6, Table 3, Examples 2-8 of the original Japanese document, disclosing examples 2-8 have a Na2O content of between 0.5% and 5%), and oxide species other than ZrO2, SiO2, Al2O3 and Na2O: less than 10.0% (see Beppu at the original Japanese document, Page 5, Table 1, disclosing Examples Z1-Z3 which comprise ZrO2, SiO2, Al2O3, and Na2
Regarding claim 14, Beppu discloses the charge is modified such that the block obtained in stage d) presents a chemical composition such that, for a total of 100%: ZrO2: more than 86.0%, (see Beppu at [0013] from machine translation, disclosing ZrO2 from 85 to 97% by weight, which overlaps with the claimed range), SiO2: more than 2.5% (see Beppu at [0013] from machine translation, disclosing 2 to 13% SiO2 by weight. Examiner notes that SiO2 correlates to silica, which overlaps with the claimed range), Al2O3: 1.0 - 3.0% (see Beppu at [0013] from machine translation, disclosing Al2O3 less than 3% by weight, which overlaps with the claimed range), Na2O: less than 0.5% (see Beppu at Page 6, Table 3, Examples 2-8 of the original Japanese document, disclosing examples 2-8 have a Na2O content of between 0.5% and 5%), and oxide species other than ZrO2, SiO2, Al2O3 and Na2O: less than 5.0% (see Beppu at the original Japanese document, Page 5, Table 1, disclosing Examples Z1-Z3 which comprise ZrO2, SiO2, Al2O3, and Na2O at over 99.9%, therefore there must necessarily be less than 10% other oxides).
Regarding claim 16, while Beppu does not explicitly disclose said block presents a weight of more than 10 kg, scaling up or down the mass of a refractory block is not a patentable feature. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber .
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beppu et al. (JPH11130529A with reference to machine translation, hereinafter referred to as Beppu) in view of Demirbas et al. (US20170225993, hereinafter referred to as Demibras) and further in view of Teranishi et al. (JPH1179854A with reference to machine translation, hereinafter referred to as Teranishi).
Regarding claim 4 and 5, while Beppu in view of Demirbas does not explicitly disclose the quantity of reducing agent, preferably of carbon, is greater than 2.0% and less than 10.0% or the quantity of reducing agent is greater than 4.0% and less than 8.0%, Beppu does disclose the inclusion of carbon in the melt (see Beppu at [0030], disclosing that oxidation of carbon is complete. Examiner notes that in order to oxidize carbon, carbon must necessarily be present, and carbon is a reducing agent per claim 4 of the instant application). Because Beppu does not disclose the acceptable amount of carbon to include in the melt, a person 
Teranishi is directed to a zirconia-based raw material (see Teranishi at the Abstract from the machine translation). Teranishi teaches to include 3 to 20% by weight of carbon raw material to provide excellent corrosion resistance (see Teranishi at [0011]), which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Therefore it would be obvious to a person having ordinary skill in the art before the effective filing date to modify Beppu in view of Demirbas to include carbon in the amount disclosed by Teranishi with a reasonable expectation of successfully providing excellent corrosion resistance as taught by Teranishi.
Claims 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beppu et al. (JPH11130529A with reference to machine translation, hereinafter referred to as Beppu) in view of Demirbas et al. (US20170225993, hereinafter referred to as Demibras) and further in view of Kontoyannis et al. (Kontoyannis, C. G., and M. Orkoula. "Quantitative determination of the cubic, tetragonal and monoclinic phases in partially stabilized zirconias by Raman spectroscopy." Journal of materials science 29.20 (1994): 5316-5320., hereinafter referred to as Kontoyannis). 
Regarding claim 11, while Beppu does not explicitly disclose the charge comprises a total quantity of stabilizer of the zirconia greater than 1.0% and less than 10.0%, Beppu does disclose a sintered body cannot be obtained unless a stabilizer is added to stabilize zirconia (see Beppu at [0004]). Because Beppu does not specify an appropriate amount of stabilizer to use, a person having ordinary skill in the art would naturally look to the prior art to determine the appropriate amount of stabilizer to use.
Kontoyannis is directed to quantative determination of cubic, tetragonal, and monoclinic phases of partially stabilized zirconia (see Kontoyannis at the Abstract). Kontoyannis discloses zirconia stabilized with 3 mol% Y2O3 which correlates to 1.66 wt% Y2O3, and 8 mol% Y2O3 which correlates to 4.52 wt% Y2O3, both of which are within the claimed range (see Kontoyannis at the third paragraph of page 5316). Kontoyannis teaches stabilized zirconia systems have improved mechanical properties with respect to fracture strength and resistance to thermal shock (see Kontoyannis at the first paragraph of page 5316).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Beppu in view of Demirbas to contain stabilizer in the range disclosed by Kontoyannis with a reasonable expectation of successfully improving the mechanical properties with respect to fracture strength and resistance to thermal shock. 
Regarding claim 12, while Beppu does not explicitly disclose the charge comprises a total quantity of stabilizer of the zirconia greater than 4.0%, Beppu does disclose a sintered body cannot be obtained unless a stabilizer is added to stabilize zirconia (see Beppu at [0004]). Because Beppu does not specify an appropriate amount of stabilizer to use, a person having ordinary skill in the art would naturally look to the prior art to determine the appropriate amount of stabilizer to use.
Kontoyannis is directed to quantative determination of cubic, tetragonal, and monoclinic phases of partially stabilized zirconia (see Kontoyannis at the Abstract). Kontoyannis discloses zirconia stabilized with 8 mol% Y2O3 which correlates to 4.52 wt% Y2O3, which is within the claimed range (see Kontoyannis at the third paragraph of page 5316). Kontoyannis teaches stabilized zirconia systems have improved mechanical properties with respect to fracture strength and resistance to thermal shock (see Kontoyannis at the first paragraph of page 5316).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Beppu in view of Demirbas to contain stabilizer in the range disclosed by Kontoyannis with a reasonable expectation of successfully improving the mechanical properties with respect to fracture strength and resistance to thermal shock.
Regarding claim 15, Beppu in view of Demirbas does not explicitly disclose at ambient temperature and in percentages by weight, more than 80% of the zirconia of said block is monoclinic or that more than 25% of the zirconia is tetragonal, however, Beppu discloses monoclinic ZrO2 as the main component (see Beppu at [0013]). Because Beppu is silent as to the exact percentage of the component which is monoclinic ZrO2, a person having ordinary skill in the art would naturally look to the prior art to determine an appropriate amount of monoclinic ZrO2 to include in the composite. 
Kontoyannis discloses 100% of the zirconia is monoclinic (see Kontoyannis at Figure 1 (a)). 
Therefore, it would be obvious to a person having ordinary skill in the art to include monoclinic ZrO2 in the amount disclosed by Kontoyannis when practicing the invention of Beppu in view of Demirbas with a reasonable expectation of successfully providing a zirconia composite.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL E GROUP/Primary Examiner, Art Unit 1731